



EXHIBIT 10.41


OCEANFIRST FINANCIAL CORP.
2020 STOCK INCENTIVE PLAN
STOCK AWARD AGREEMENT
GRANT OF [XX, 20XX]




Name of Recipient:
XX



Total Stock Award:
XX



Installment Schedule:
[20]% for each year, [5] year vesting schedule

[1st installment XX


2nd installment XX
3rd installment XX
4th installment XX
5th installment XX]
    
Vesting Schedule:
Installments are annual and commence with the first installment on [March 1],
20XX and are earned after each period of continuous employment on each [March
1st thereafter through March 1, 20XX].



Date of Grant:
XX



Effect of Termination of
Employment because of:


(a) Retirement, Disability
All unvested shares subject to this Stock Award vest immediately

or Death:
upon such termination of employment.



(b) Cause:
All unvested shares subject to this Stock Award shall be forfeited as of the
date of termination and any rights the Recipient had to such shares become null
and void.



(c) Other Reasons:
Unless otherwise determined by the Committee, all unvested shares subject to
this Stock Award shall be forfeited as of the date of termination and any rights
the Recipient had to such shares become null and void.



Voting:
Recipient is entitled to direct the Trustee as to the voting of shares subject
to this Stock Award that have been granted but have not yet been earned and
distributed.



Non-Transferability:
The Recipient of this Stock Award shall not sell, transfer, assign, pledge or
otherwise encumber Shares subject to this Stock Award until full vesting of such
Shares has occurred. The period of time between the Date of Grant and the date
Shares subject to this Award Agreement become vested is referred to herein as
the “Restricted Period.” All certificates representing Shares subject to this
Award Agreement shall have endorsed thereon the following legend: “The shares
represented by this certificate are subject to an agreement between






--------------------------------------------------------------------------------





the Holding Company and the registered holder, a copy of which is on file at the
principal office of the Holding Company.”


Unless determined otherwise by the Committee and except in the event of the
Recipient's death or pursuant to a domestic relations order, this Stock Award is
not transferable and may be earned only in the Recipient's lifetime. Upon the
death of the Recipient, this Stock Award is transferable by will or the laws of
descent and distribution. The terms of the OceanFirst Financial Corp. 2020 Stock
Incentive Plan, as amended (the “Plan”), and this Stock Award Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Recipient.


In the event the Recipient is subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended, the Committee must give written
consent to permit the shares subject to this Stock Award Agreement to be sold or
otherwise disposed of within six (6) months following the Date of Grant of this
Stock Award.


Distribution:
The certificate or certificates evidencing Shares subject to this Stock Award
shall be delivered to and deposited with a trustee or with the Secretary of the
Holding Company as Escrow Agent in this transaction (either referred to herein
as the “Trustee”). Such certificates are to be held by the Trustee until
termination of the Restricted Period. Shares of Common Stock, plus any dividends
and earnings on such shares, will be distributed as soon as practicable upon
termination of the Restricted Period.

    
Designation of Beneficiary:
A Beneficiary may be designated in writing (subject to such requirements as the
Committee may specify in its discretion) to receive in the event of death, any
Award to which the Recipient would be entitled pursuant to the Plan under the
Stock Award Agreement.



The Committee hereby grants to the individual named above (“Recipient”) a Stock
Award for the number of Shares listed above, subject to the terms and conditions
of the Plan and this Stock


Award Agreement. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Stock Award Agreement, the terms
and conditions of the Plan shall prevail.


Neither the Plan nor this Stock Award Agreement creates any right on the part of
an employee to continue in the service of OceanFirst Bank, N.A. (the “Bank”),
OceanFirst Financial Corp. or any affiliates thereof. Unless otherwise defined
herein, all capitalized terms herein shall have the same meaning as those
contained in the Plan.


The Holding Company shall not be required to transfer on its books any Shares
which have been sold or transferred in violation of any of the provisions set
forth in this Stock Award Agreement. The parties agree to execute such further
instruments and take such actions as may be reasonably necessary to carry out
the intent of this Stock Award Agreement.


The Recipient agrees to make appropriate arrangements with the Holding Company
(or parent or subsidiary employing or retaining the Recipient) for satisfaction
of any Federal, state, local and foreign income and employment tax withholding
requirements applicable to Shares subject to this Award Agreement. The





--------------------------------------------------------------------------------





Recipient represents that the Recipient has consulted with any tax consultants
deemed advisable in connection with this Stock Award and that Recipient is not
relying on the Holding Company for any tax advice.


This Stock Award and any Shares covered by this Stock Award are subject to
forfeiture or “clawback” to the extent required by law or pursuant to such
forfeiture or clawback policy as has been or may be adopted by the Holding
Company’s Board of Directors from time to time.
The Recipient recognizes and acknowledges that all confidential information
pertaining to the affairs, business, clients, or customers of the Bank, as such
confidential information may exist from time to time, other than information
that the Bank has previously made publicly available or which becomes publicly
available other than by the unauthorized act of the Recipient, is a unique and
valuable asset of the Bank and its affiliates, access to and knowledge of which
are essential to the performance of the Recipient’s duties under this Award
Agreement. In consideration of the payments made to the Recipient hereunder, the
Recipient shall not, both during the course of the Recipient’s employment with
the Bank and after the termination of such employment for any reason, except to
the extent reasonably necessary in the performance of his duties under this
Award Agreement, divulge to any individual, firm, association, corporation,
entity, governmental agency or other person, any confidential information
concerning the Bank (except such information as is required by law to be
divulged to a government agency or pursuant to lawful process provided that the
Recipient shall use the Recipient’s best efforts to provide prior notice to the
Bank of, and the reasonable opportunity to seek to prevent, any such required
disclosure), or make use of any such confidential information for the
Recipient’s own purposes or for the benefit of any individual, firm,
association, corporation, entity, governmental agency or other person (except
the Bank) and shall use the Recipient’s best efforts to prevent the disclosure
of any such confidential information by others. Notwithstanding anything to the
contrary set forth herein, confidential information shall not include
information obtained by the Recipient after the termination of this Award
Agreement from a third party who is under no obligation to keep such information
confidential or information which is at the time of its disclosure by the
Recipient part of the public knowledge, other than as a result of the
unauthorized act of the Recipient, and nothing herein limits the Recipient’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission (“Government Agencies”). This Award Agreement
does not limit the Recipient’s ability to (i) communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
Company confidential information, without notice to the Holding Company, or (ii)
receive an award for information provided to any Government Agency.
All client lists, client data, investment strategies, records, memoranda,
pricing data, fee schedules, letters, books, electronic files, papers, reports,
accountings, experience or other data, and other records and documents, in
whatever form or medium, relating to the Bank, whether made by the Recipient or
otherwise coming into his possession, are confidential information and are,
shall be, and shall remain the property of the Bank. No copies thereof shall be
made which are not retained by the Bank, and the Recipient agrees, on
termination of his employment or on demand of the Bank, to deliver the same to
the Bank together with all other property (i.e. computers, telephones, etc.) of
the Bank (to the extent then in the Recipient's possession or control).
The Recipient agrees that during his or her employment with the Bank and of one
year after the termination of such employment for any reason (the “Non-Solicit
Period”), the Recipient shall not directly or indirectly (i) recruit, solicit or
otherwise induce or attempt to induce any employees of the Bank or any of its
subsidiaries to leave their employment or (ii) call upon, solicit, divert or
take away, or attempt to divert or take away, the business or patronage of any
client, customer licensee, vendor, collaborator or corporate partner of the Bank
or any of its subsidiaries that had a business relationship with the Bank or any
of its subsidiaries at the time of termination of the Recipient’s employment
with the Bank or at any time during the six-month period ending on the
Recipient’s date of termination.





--------------------------------------------------------------------------------





The Recipient acknowledges that, in the event of any such breach by the
Recipient of the confidentiality or non-solicitation provisions above, the Bank
would be harmed irreparably and immediately and could not be made whole by
monetary damages. Accordingly, the Bank, in addition to any other remedy to
which it may be entitled, shall be entitled to an injunction or injunctions to
prevent breaches of such provisions to compel specific performance of the
provisions hereof. If any provision of this Stock Award Agreement is found to be
unenforceable, then it is the intention of the parties that the remainder of the
Stock Award Agreement shall be unaffected and the provision found to be
unenforceable shall be deemed modified to the extent deemed necessary by the
court to render them reasonable and enforceable and that the court enforce them
to such extent (for example, that the Non-Solicit Period be deemed to be the
longest period permissible by law, but not in excess of the length provided
above).
The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors, or the Committee thereof, in respect
of the Plan and this Stock Award Agreement shall be final and conclusive.


The Plan is incorporated herein by reference. The Plan and this Stock Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Holding Company and the Recipient.
This Stock Award Agreement is governed by the internal substantive laws, but not
the choice of law rules, of Delaware.


IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Stock Award
Agreement to be executed, and said Recipient has hereunto set his hand, as of
this XX day of XX.




OCEANFIRST FINANCIAL CORP.




By:___________________________
Name:
Title:
                            
 
RECIPIENT


______________________________
XX





